435 F.2d 871
UNITED STATES of America, Plaintiff-Appellee,v.Jimmy SAVILLE, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Rita Ann GUARRASI, Defendant-Appellee.
No. 25799.
No. 25804.
United States Court of Appeals, Ninth Circuit.
December 21, 1970.

Joseph T. Vodnoy (argued), Los Angeles, Cal., for Jimmy Saville.
Howard E. Beckler (argued), of Beckler & Stevens, Hollywood, Cal., C. C. Renshaw, of Hunter & Renshaw, San Diego, Cal., for Rita Ann Guarrasi.
Warren Reese (argued), Asst. U. S. Atty., Harry D. Steward, U. S. Atty., Kevin J. McInerney, Charles J. Fanning, Asst. U. S. Attys., San Diego, Cal., for plaintiff-appellee.
Before CHAMBERS and DUNIWAY, Circuit Judges, and BYRNE, District Judge.*
PER CURIAM:


1
Appellants crossed the border from Mexico to the United States. Each was subjected to a strip search; neither was subjected to a body cavity examination or search. Saville had narcotics concealed in his jockey strap; Guarrasi had narcotics concealed in her panties. Our examination of the record persuades us that in this case the customs agent's subjective suspicion was "supported by objective, articulable facts that would reasonably lead an experienced, prudent customs official to suspect" that each of them was "concealing something on his [her] body for the purpose of transporting it into the United States contrary to law." United States v. Guadalupe-Garza, 9 Cir., 1970, 421 F.2d 876, 879.


2
Affirmed.



Notes:


*
 Honorable William M. Byrne, United States District Judge, Central District of California, sitting by designation